Judgment, Supreme Court, Bronx County, rendered April 14,1977, convicting defendant on his plea of guilty of manslaughter in the first degree (Penal Law, § 125.20) and sentencing him to an indeterminate term of imprisonment of not less than 4 years and not more than 12 years, is modified, as a matter of discretion in the interest of justice, to the extent that the provision for a minimum period of four years in the sentence is stricken, and the court imposes a sentence of imprisonment for an indeterminate term of which the maximum shall be 12 years with no minimum set by the court; and the judgment is otherwise affirmed. Defendant killed his estranged wife. There cannot be any excuse for the crime. On the other hand, it was an emotional situation arising out of the estrangement; the defendant was 29 years old at the time of the crime; he is now 32 years old; he has no other criminal record, although his disputes with his wife did lead to four Family Court orders of protection; he is not engaged in a life of crime. He has been incarcerated since the date of the sentence. This appears to us to be the kind of case in which the determination of eligibility for parole should be made by the Parole Board without the court tying the Parole Board’s hands in advance. Concur—Silverman, Markewich and Sandler, JJ.